19-11231-mew         Doc 186        Filed 04/03/20 Entered 04/03/20 08:46:52        Main Document
                                                Pg 1 of 13



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:                                                         :
                                                               :   Chapter 11
SCORPION FITNESS INC., ET AL.                                  :
                                                               :   Case No. 19-11231 (MEW)
                                    Debtors.                   :   (Jointly Administered)
                                                               :
---------------------------------------------------------------x

               DECISION DENYING PRO SE MOTION BY JOHN SHAMS TO
                EXTEND TIME TO APPEAL FROM ORDER APPROVING
                  THE APPOINTMENT OF A CHAPTER 11 TRUSTEE

        Before the Court is the pro se motion [ECF No. 172] of John Shams, pursuant to

Bankruptcy Rule 8002(d), to extend the deadline by which he was required to file a notice of appeal

as to the Court’s Order (1) Approving the Appointment Of Chapter 11 Trustee, (2) Denying Motion

To Stay Chapter 11 Trustee Order, and (3) Denying Motion To Vacate Chapter 11 Trustee Order

entered January 30, 2020 (the “Motion to Extend”). [ECF No. 163]. For the reasons set forth

below, the Motion to Extend is denied.

                                                  Background

        Scorpion Fitness, Inc. and Scorpion Club Ventures LLC (the “Debtors”) have hopes to

develop and operate a high-end fitness center (the “Gym”) in midtown Manhattan in New York

City. The space where the Gym is to be located was obtained pursuant to a lease with 220 Fifth

Realty LLC (“220 Fifth”), which is a successor landlord to Dino & Songs Realty Corp. LLC. John

Shams is the president and the majority shareholder of the Debtors. [ECF No. 11]. The Debtors

have had legal representation since the inception of these cases, but as explained below Mr. Shams

did not file a notice of appearance in his personal capacity until January 28, 2020.

        Prior to the commencement of these cases the construction of the Gym was beset by burst

pipes and corresponding water damage, as well as by various disputes between the Debtors and
19-11231-mew      Doc 186      Filed 04/03/20 Entered 04/03/20 08:46:52            Main Document
                                           Pg 2 of 13



220 Fifth over the parties’ respective obligations under the relevant lease. The Gym was not

opened, and the construction work was not completed, at the time of the bankruptcy filings.

       The landlord, 220 Fifth, has filed claim no 7-1 in which it alleges a claim of $1,088,049.48

attributable to rent, additional rent, and amounts necessary to discharge mechanic’s liens and to

pay building code violations. 220 Fifth also filed a cross motion that requested that the Court

either grant relief from the automatic stay or otherwise enter an order directing the Debtors (1) to

pay post-petition rent, (2) bond or discharge the mechanic’s liens, and (3) to cure violations. [ECF

No. 21]. (The cross motion was filed in response to a motion by the Debtors to pay post-petition

rent into escrow, which was ultimately denied. [ECF Nos. 16 and 45].) The cross motion was

resolved by an order that, inter alia, directed the Debtors to pay certain post-petition rents and

otherwise denied 220 Fifth’s request for stay relief. [ECF No. 44].

       The startup costs are being financed, in part, by secured loans from the New York Business

Development Corporation and NYBDC Local Development Corporation d/b/a The Excelsior

Growth Fund (collectively, “NYBDC”) in the original principal amounts of $700,000 and

$100,000. NYBDC has filed claim nos. 5-1 and 6-1 in these cases, which together assert

NYBDC’s secured claims in the aggregate amount of $822,871.04. NYBDC has filed several

motions in these cases, including a motion for relief from the automatic stay and separate

Bankruptcy Rule 2004 motions for examinations of the Debtors and for examinations of certain

non-debtor parties, including Mr. Shams.

       The Debtors have also entered into three commercial equipment leases with De Lage

Landen Financial Services, Inc. (“De Lage Landen”), through which the Debtors obtained

leasehold rights over certain fitness equipment over a 60 month term. De Lage Landen has filed

claim no. 8-1 in these cases, which asserts a secured claim under its leases in the amount of




                                                 2
19-11231-mew      Doc 186      Filed 04/03/20 Entered 04/03/20 08:46:52             Main Document
                                           Pg 3 of 13



$225,859.96. It has also filed a motion for relief from the automatic stay. The stay relief motions

filed by NYBDC and De Lage Landen have been deferred from time to time and currently are

being held in abeyance while a Chapter 11 Trustee attempts to determine if the Gym can be put

into operation and whether the creditors’ recoveries can thereby be enhanced.

       On December 16, 2019, the Office of the United States Trustee (the “UST”) filed a motion

to convert the Debtors’ cases to chapter 7 of the Bankruptcy Code (the “Motion to Convert”).

Notice of the motion was served upon the Debtors and their counsel, as evidenced by an affidavit

of service. [ECF Nos. 98, 99 and 100]. The Court held an evidentiary hearing on two consecutive

days starting on January 21, 2020 as to the Motion to Convert at which Mr. Shams appeared in his

capacity as a representative of, and witness for, the Debtors. During the course of the hearing, the

Court noted that pursuant to section 1112(b)(1) of the Bankruptcy Code it had the power to appoint

a chapter 11 trustee in lieu of dismissing the cases or converting them to chapter 7, so long as the

appointment of a chapter 11 trustee under section 1104(a) of the Bankruptcy Code was in the best

interests of creditors and the Debtors’ estates. The attorneys for 220 Fifth subsequently made an

oral motion, in open court and in Mr. Shams’s presence, for the appointment of a chapter 11 trustee.

They renewed that motion, again in open court (and again in Mr. Shams’s presence) at the close

of the record (the “Oral Motion”).

       At the conclusion of the evidentiary hearing on January 22, 2020 the Court asked parties

to state their positions as to whether a Chapter 11 Trustee should be appointed. Counsel to

NYBDC joined in the Oral Motion, and counsel to De Lage Landen and the UST stated that they

did not oppose it. Only the Debtors opposed the requested relief. The Debtors’ opposition was

predicated on a desire to call additional witnesses to testify about certain personal expenses of Mr.

Shams that had been paid from the Debtors’ accounts, and on the Debtors’ general desire to




                                                 3
19-11231-mew       Doc 186     Filed 04/03/20 Entered 04/03/20 08:46:52             Main Document
                                           Pg 4 of 13



“remain in Chapter 11 without a trustee being appointed.” Hr’g Tr. 186:24 – 187:1, 189:17-19,

Jan. 22, 2020 [ECF No. 165].

       The Oral Motion was granted for the reasons stated on the record at the conclusion of the

evidentiary hearing on January 22, 2020. On January 24, 2020, the Court entered an order pursuant

to 11 U.S.C. § 1104(a)(2) directing the UST to appoint a chapter 11 trustee (the “Chapter 11

Trustee Order”). [ECF No. 156].

       On January 28, 2020, the UST filed a notice of the appointment of Salvatore LaMonica as

the chapter 11 trustee and an application for the approval of Mr. LaMonica’s appointment. [ECF

Nos. 158 and 159]. On that same day, attorney Tanner Bryce Jones filed a notice of appearance

on behalf of Mr. Shams in his personal capacity. This was the first entry of an appearance by Mr.

Shams personally or by counsel on his behalf. Mr. Jones also filed a letter request seeking a

conference to discuss the entry of the Chapter 11 Trustee Order and the events that had occurred

at the prior hearing. [ECF Nos. 160 and 161]. On January 29, 2020, Neal Magnus, a minority

shareholder of the Debtors, also filed a pro se motion by order to show cause to stay Mr.

LaMonica’s appointment pending an appeal of the Chapter 11 Trustee Order. [ECF No. 162].

       The Court held a telephonic hearing on January 29, 2020 in response to Mr. Jones’s request

and to hear arguments on Mr. Magnus’s motion. Mr. Shams participated in that hearing and spoke

on the record. During that hearing, Mr. Jones made an oral motion to vacate the Chapter 11 Trustee

Order (the “Motion to Vacate”) and asked the Court to consider the retention of a chief financial

officer or a chief restructuring officer in lieu of appointing a Chapter 11 Trustee. After considering

the parties’ arguments, I made a ruling from the bench indicating that I would enter an order that

would approve Mr. LaMonica’s appointment as chapter 11 trustee and that I would deny Mr.




                                                  4
19-11231-mew      Doc 186      Filed 04/03/20 Entered 04/03/20 08:46:52          Main Document
                                           Pg 5 of 13



Magnus’s Motion and the Motion to Vacate. On January 30, 2020, I entered an order to those

same effects (the “January 30 Order”). [ECF No. 163].

       Rule 8002(a)(1) of the Federal Rules of Bankruptcy Procedure provides that with certain

exceptions (which are discussed below) an appeal from an order must be filed within fourteen

days. I will treat the letter request by Mr. Shams’s counsel, and his oral Motion to Vacate, as

motions that extended the appeal period pursuant to Fed. R. Bankr. P. 8002(b), so that the time to

appeal from my January 24, 2020 Order began to run from the January 30, 2020 entry of my Order

denying these motions. The fourteen day period after the entry of the January 30, 2020 Order

expired without the filing of any notice of appeal.

       On March 5, 2020, Mr. Jones filed a motion to withdraw as attorney for Mr. Shams. [ECF

No. 171]. On that same day, he also used his ECF account to docket the pending Motion to Extend,

along with a pro se notice of appeal (the “Notice of Appeal”) of the January 30 Order on behalf of

Mr. Shams. [ECF Nos. 172 and 173]. Mr. LaMonica and the UST have filed separate objections

to the Motion to Extend. [ECF Nos. 177 and 180]. NYBDC has joined in the objections, and 220

Fifth has joined in both the UST’s objection and NYBDC’s joinder. [ECF Nos. 182 and 185].

       After reviewing the Debtors’ books and records, Mr. LaMonica filed a letter requesting a

status conference, which the Court held on March 11. [ECF No. 175]. Mr. Jones appeared on that

conference, again in representation of Mr. Shams in his personal capacity. Mr. Shams spoke as

well, although his participation was delayed by approximately thirty minutes as a result of his

delays in remitting a credit card payment to the company providing telephonic hearing services. I

granted Mr. Jones’s request to withdraw from the case on March 11, 2020, and I entered an order

to that effect on March 18, 2020. [ECF No. 184].




                                                 5
19-11231-mew      Doc 186      Filed 04/03/20 Entered 04/03/20 08:46:52             Main Document
                                           Pg 6 of 13



                       Legal Standard Governing the Motion to Extend

       Rule 8002(a)(1) of the Federal Rules of Bankruptcy Procedure generally fixes a fourteen

day period after the entry of a judgment, order, or decree by which a notice of appeal must be filed.

Fed. R. Bankr. P. 8002(a)(1). Rule 8002(d)(1)(A) permits the time to be extended if a motion for

an extension is filed before the 14-day period expires, but that did not happen in this case. Rule

8002(d)(1)(B) permits the 14-day period to be extended by an additional 21 days even if a request

is filed after the 14-day period has expired, but only if the party seeking the extension can

demonstrate “excusable neglect” for its failure to make a timely filing. If Mr. Shams were able to

make such a showing, and if the appeal period were to be extended by an additional 21 days, then

March 5, 2020 would be the deadline for the filing of a notice of appeal, and that is the date on

which Mr. Shams actually filed his pro se notice of appeal.

       The issue, then, is whether Mr. Shams has demonstrated “excusable neglect” for his failure

to file a timely notice within the original 14-day appeal period. Several other federal procedural

rules also employ the “excusable neglect” standard. See, e.g., Fed. R. Civ. P. 6(b)(1)(B) and

60(b)(1); Fed. R. App. P. 4(a)(5)(A); Fed. R. Bankr. P. 9006(b)(1). Courts generally have held

that the standard is to be applied in the same manner whenever it appears in the federal rules. See

Pioneer Inv. Servs. v. Brunswick Assocs. Ltd. P'ship, 507 U.S. 380, 391-93, 113 S. Ct. 1489, 123

L. Ed. 2d 74 (2003) (noting that both Bankruptcy Rule 9006(b)(1) and Civil Procedure Rule 6(b)(1)

utilized a “commonly accepted meaning” of the phrase, and interpreting Civil Procedure Rule

60(b)(1) to synthesize that meaning); see also In re Enron Corp., 364 B.R. 482, 486 (S.D.N.Y.

2007) (concluding that the Pioneer standard applies with equal force to the determination of

whether a party's failure to timely file an appeal was justified by excusable neglect.)




                                                 6
19-11231-mew       Doc 186     Filed 04/03/20 Entered 04/03/20 08:46:52              Main Document
                                           Pg 7 of 13



       The leading decision on the application of the “excusable neglect” standard is the Supreme

Court’s decision in Pioneer. In that case, an attorney filed a claim 20 days after the bar date. The

attorney claimed that he had been experiencing “a major and significant disruption” in his life due

to his withdrawal from his former law firm and that he was unaware of the bar date until after the

date had passed. He therefore sought relief based on “excusable neglect.”

       In its decision in Pioneer, the Supreme Court held that the wording of the rule shows that

relief may be available even if a deadline is missed due to neglect, and that the term “neglect”

encompasses “both simple, faultless omissions to act and, more commonly, omissions caused by

carelessness.” Id. at 388. The Supreme Court also held that the determination of whether neglect

is excusable is “at bottom an equitable one, taking account of all relevant circumstances

surrounding the party’s omission.” Id. at 395. The relevant factors include: (1) the danger of

prejudice; (2) the length of the delay and its potential impact on proceedings; (3) the reason for the

delay, including whether it was in the reasonable control of the movant; and (4) whether the

movant acted in good faith. Id. However, the Supreme Court rejected the argument that a party

should not be held responsible for the neglect of its counsel, and instead held that a party could be

so excused only if counsel’s own neglect was excusable. Id. at 396-99.

       Applying these principles, the Supreme Court held in Pioneer that excusable neglect had

been demonstrated. Id. at 397-99. The Supreme Court gave “little weight” to the fact that counsel

was allegedly experiencing upheaval in his law practice. Id. at 398. However, since the bar date

notice had been set forth in a notice of a creditor meeting, without any indication in the title of the

notice that a bar date had been set, the Supreme Court held that counsel’s admitted lack of actual

knowledge of the bar date, coupled with a lack of prejudice and a demonstration of good faith,

constituted excusable neglect. Id. at 398-99.




                                                  7
19-11231-mew       Doc 186      Filed 04/03/20 Entered 04/03/20 08:46:52            Main Document
                                            Pg 8 of 13



         The Second Circuit has taken “a hard line” in applying the Pioneer factors. See Silivanch

v. Celebrity Cruises, Inc., 333 F.3d 355, 368 (2d Cir. 2003). In Silivanch, the Second Circuit

applied the Pioneer factors in determining whether an untimely filing of an appeal was due to

excusable neglect. The Court held that the third of the Pioneer factors (the reason for a delay and

whether it was in the reasonable control of the movant) is to be given the most weight in

determining whether excusable neglect has been shown. Id. at 366. It further instructed that if a

deadline is clear and understood, but is missed anyway, “we continue to expect that a party

claiming excusable neglect will, in the ordinary course, lose under the Pioneer test.” Id. at 366-

67; see also Canfield v. Van Atta Buick/GMC Truck, Inc., 127 F.3d 248, 251 (2d Cir. 1997).

         The Silivanch decision was reaffirmed in Midland Cogeneration Venture Ltd. P’ship v.

Enron Corp. (In re Enron Corp.), 419 F.3d 115, 122-24 (2d Cir. 2005), where the court rejected a

request for relief from a bar date based on allegations of “excusable neglect.” In an intervening

decision, the Second Circuit emphasized that when a court evaluates an “excusable neglect”

contention “it is the third factor – the reason for delay – that predominates, and the other three are

significant only in close cases.” Williams v. KFC Nat’l Mgmt. Co., 391 F.3d 411, 415-16 (2d Cir.

2004).

                                              Analysis

         I will review each of the Pioneer factors in order, though I will give greater weight to the

third Pioneer factor pursuant to the Second Circuit authorities cited above. As the movant, Mr.

Shams has the burden of proving his entitlement to relief based on the Pioneer factors. See Enron,

supra, 364 B.R. at 486 (“[t]he party seeking the extension of time in which to file a notice of appeal

has the burden of establishing ‘excusable neglect.’”)




                                                  8
19-11231-mew       Doc 186     Filed 04/03/20 Entered 04/03/20 08:46:52             Main Document
                                           Pg 9 of 13



Factors 1 (Danger of Prejudice to Others) and 2 Potential Impact on Proceedings)

         Since the question before the Court is whether Mr. Shams’s delay should be excused, the

“prejudice” and “impact on proceedings” that should be considered are those that are attributable

to the delay in filing a notice of appeal, rather than (for example) the effect on parties and

proceedings that an appeal itself might have.

         By its nature Rule 8002(d) does not permit much delay, as a motion to extend the time to

appeal based on “excusable neglect” must itself be filed no later than twenty-one days after the

expiration of the 14-day appeal period. Fed. R. Bankr. P. 8002(d). In this case – as will be true in

most cases that raise issues under Rule 8002(d) – there appears to be little or no danger of prejudice

to the other parties, or any material impact on proceedings, that result from the delay in filing a

notice of appeal. The only case activity that has occurred prior to the Motion to Extend has been

the retention of Mr. LaMonica’s firm, his review of the Debtors’ books and records, and the March

11 status conference. Those are events that would have happened even if a timely notice of appeal

had been filed.

Factor 3 (Reason for Delay, If Within the Reasonable Control of the Movant)

         Mr. Shams’s explanations for his delay in filing the Notice of Appeal can be found in two

of the Motion to Extend’s eighteen numbered paragraphs. The first of these is paragraph 6, which

reads:

           Pursuant to Fed. R. Bankr. P. 80023(d)(1) [sic], I was unable to file this
           motion before the initial filing deadline of February 13, 2020 because I did
           not have the financial capability to pay counsel the retainer deposit that was
           being requested to represent me for an appeal as a direct result of these
           proceedings in such a short time frame.

Although paragraph 6 states that Mr. Shams was unable to “file this motion” by February 13, the

more reasonable interpretation of this paragraph is that it sets forth reasons explaining why Mr.

Shams was unable to file the Notice of Appeal on a timely basis. No motion to extend would have


                                                  9
19-11231-mew      Doc 186       Filed 04/03/20 Entered 04/03/20 08:46:52            Main Document
                                           Pg 10 of 13



been required if the notice of appeal had been filed before February 13. In any case the remainder

of paragraph 6 makes clear that Mr. Shams intended to argue that his financial issues were an

obstacle to obtaining legal representation in an appeal, not to the filing of the Motion to Extend.

       In paragraph 15, Mr. Shams again argues that the Notice of Appeal was delayed due to his

lack of legal representation:

          I was unable to retain counsel to file a notice of appeal within the 14-day
          statutory timeframe as a result of the untimely outcome of these proceedings
          in which I had no reasonable control to be involved in. I anticipate to locate
          counsel within the allotted time of this appeal however may pursue this action
          pro se given the cost of attorneys and financial harm these proceedings have
          caused me.

There are a number of problems with the excuse that Mr. Shams has offered, however.

       First, Mr. Shams did have counsel of record throughout the relevant appeal period. His

personal attorney entered an appearance after I directed that a trustee be appointed, and he appeared

on behalf of Mr. Shams during the telephonic hearing that led to the entry of the January 30, 2020

Order. Mr. Shams’s counsel did not file a motion to withdraw until the same date on which the

Motion to Extend was filed (March 5, 2020), and even on that date counsel filed Mr. Shams’s pro

se notice of appeal on behalf of Mr. Shams. Under our Local Rules, an attorney who enters an

appearance is not relieved of his obligations as counsel unless and until the Court issues an order

that permits the attorney to terminate his representation. See Local Bankruptcy Rule 2090-1(e).

Mr. Shams therefore had counsel who was obligated to act on his behalf at all times between the

entry of the January 30, 2020 Order and the expiration of the normal 14-day appeal period.

       Second, courts have consistently held that financial impediments to the retention of counsel

do not constitute excusable neglect for a missed deadline. See Lopez v. First Horizon Home Loan

Corp., 600 F. App’x 642, 643-45 (11th Cir. 2015) (affirming district court’s denial of a motion to

reconsider that asserted excusable neglect on the basis of the movants’ pro se status, ignorance of



                                                 10
19-11231-mew       Doc 186      Filed 04/03/20 Entered 04/03/20 08:46:52            Main Document
                                           Pg 11 of 13



the law, and inability to afford an attorney); Dolphin Plumbing Co. of Fla., Inc. v. Fin. Corp. of N.

Am., 508 F.2d 1326, 1327–28 (5th Cir. 1975) (affirming district court’s denial of a motion to

reconsider that asserted excusable neglect on the basis of the movants’ “general financial

difficulties in paying its retained counsel”); McDermott v. Mayes (In re Mayes), No. 18-04401,

2019 WL 1087888, at *1 (Bankr. E.D. Mich. Mar. 6, 2019) (holding that a debtor’s inability to

afford an attorney does not constitute excusable neglect); Middle Mkt. Fin. Corp. v. D'Orazio, No.

96 CIV. 8138 (SWK), 2000 WL 783068, at *2–3 (S.D.N.Y. Jun. 8, 2000) (holding, in an advisory

opinion, that plaintiff’s inability to afford counsel after withdrawal of prior counsel did not

constitute excusable neglect); Cincinnati Specialty Underwriters Ins. Co. v. Albuquerque Navajo

Lodge 863 I.B.P.O.E. of W., No. 15-572 KG/WPL, 2016 WL 9444447, at *2 (D.N.M. June 17,

2016), aff’d 687 F. App’x 778 (10th Cir. 2017) (“[m]oreover, the mere fact that [defendant] could

not afford an attorney to defend against this lawsuit does not constitute excusable neglect”); but

see Lowery v. Hoffman, 188 F.R.D. 651, 655 (M.D. Ala. 1999) (excusable neglect found where

pro se defendant defaulted on tort and breach of contract claims after co-defendant assured

defendant that he was not a party to the litigation.) Mr. Shams has not alleged that he was unaware

of the appeal deadline. He has cited to alleged financial obstacles that might have affected his

ability to pay counsel to make an energetic pursuit of an appeal, but those are not excuses for his

failure to file the notice of appeal itself on a timely basis.

        Third, Mr. Shams actually did not need counsel in order to file his notice of appeal. The

notice of appeal that he did file on March 5 was filed pro se. There is no discussion in the papers

as to why such a pro se notice could not have been filed earlier. The alleged obstacles to the filing

(a lack of financial resources and a lack of counsel) had not changed by March 5, and they did not

prevent Mr. Shams from filing a notice of appeal on March 5. If they did not prevent a filing on




                                                   11
19-11231-mew      Doc 186      Filed 04/03/20 Entered 04/03/20 08:46:52            Main Document
                                          Pg 12 of 13



March 5, there is no good reason why they should have prevented a timely filing during the

ordinary 14-day appeal period.

       This case is unlike Lowery, supra, 188 F.R.D. 651, in which excusable neglect was found

after a movant was affirmatively misled by someone else as to what the law required. There is no

contention that Mr. Shams was unaware of the 14-day appeal deadline, and nothing in the record

suggests that anyone misled Mr. Shams about the manner in which a notice of appeal could be

filed. It is possible that, as an individual and a non-attorney, Mr. Shams was confused as to how

he should proceed. But even if he was confused, letting the 14-day deadline expire was hardly the

right way to proceed. Mr. Shams had counsel of record who was obliged to act on his behalf and

to answer his questions about an appeal and how to initiate one, and the record shows clearly that

in fact counsel was willing to file the notice of appeal that Mr. Shams ultimately decided to file.

Ignorance of the law is not generally an excuse for a missed deadline for the filing of a notice of

appeal, see Merriweather v. Wilkinson, 83 F. App’x 62, 64 (6th Cir. 2003), and it falls particularly

short of “excusable neglect” where (as here) the party actually was represented by counsel at the

relevant time.

Factor 4 (Whether the Movant Acted in Good Faith)

       There is one glaring contradiction in Mr. Shams’s argument. Despite alleging that his lack

of funding and lack of counsel somehow prevented him from filing a timely notice of appeal, he

ultimately did file a notice of appeal without any resolution of those alleged obstacles. While that

might constitute grounds for further inquiry as to Mr. Shams’s good faith, it is not necessary to

pursue such an inquiry at this time. It appears clear to me, based on the foregoing discussion, that

Mr. Shams’s delay would not be attributable to “excusable neglect” even if I were to assume that

he acted in good faith.




                                                12
19-11231-mew       Doc 186      Filed 04/03/20 Entered 04/03/20 08:46:52               Main Document
                                           Pg 13 of 13



        I have discretion to balance the Pioneer factors, so long as I give primary weight to the

third factor in accordance with the Second Circuit authorities. In my judgment the lack of a good

reason for delay, and the fact that what happened was entirely under the control of Mr. Shams,

show that Mr. Shams’s failure to file a timely notice of appeal was not due to “excusable neglect.”

I note that under the applicable case law Mr. Shams’s failure to identify a good and sufficient

excuse for the missed deadline is sufficient grounds for the denial of relief, even if all of the other

factors weigh in his favor. See Williams, 391 F.3d at 417 (holding that even if the other factors

favored relief, a failure to satisfy the third Pioneer factor justified the denial of a motion for relief

from the consequences of a missed deadline based on alleged “excusable neglect”).

        I find that Mr. Shams has not satisfied his burden of establishing that his failure to file

either a timely notice of appeal or a timely request for an extension of the appeal period was the

result of excusable neglect. I will therefore enter an order denying the Motion to Extend.

Dated: New York, New York
       April 3, 2020

                                                        s/Michael E. Wiles
                                                        Honorable Michael E. Wiles
                                                        United States Bankruptcy Judge




                                                   13
